As filed with the Securities and Exchange Commission on April 14, 2011. Registration No. 333-157322 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 2 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SOLIGENIX, INC. (Exact name of registrant as specified in its charter) Delaware 41-1505029 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) Soligenix, Inc. 29 Emmons Drive, Suite C-10 Princeton, New Jersey 08540 (609) 538-8200 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Christopher J. Schaber, Ph.D. President and Chief Executive Officer Soligenix, Inc. 29 Emmons Drive, Suite C-10 Princeton, New Jersey 08540 (609) 538-8200 (Name, address, including zip code, and telephone number, including area code, of agent for service) with copies to: Leslie J. Croland, Esq. Edwards Angell Palmer & Dodge LLP 525 Okeechobee Blvd., Suite 1600 West Palm Beach, Florida 33401 (561) 833-7700 Approximate date of commencement of proposed sale to the public: From time to time, at the discretion of the selling stockholders, after the effective date of this registration statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filero Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section8(a) of the Securities Act or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to Section8(a), may determine. The information in this prospectus is not complete and may be changed. The Selling Stockholders may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED APRIL 14, 2011 PROSPECTUS Soligenix, Inc. 44,491,610Shares of Common Stock This prospectus relates to the sale from time to time of up to 44,491,610 shares of our common stock by the selling stockholders named in this prospectus in the section "Selling Stockholders," including their pledgees, assignees and successors-in-interest, whom we collectively refer to in this document as the "Selling Stockholders."We completed a private placement in which we issued to certain of the Selling Stockholders an aggregate of 20,914,035 shares of our common stock, together with warrants to purchase up to 914,035 shares of our common stock. We also issued 16,666,667 shares of our common stock to one of the Selling Stockholders in connection with the execution of a letter of intent. In addition, we issued 2,713,539 shares of our common stock to certain of the Selling Stockholders as compensation for services rendered to us, warrants to purchase up to 1,000,000 shares of our common stock for a finder’s fee and warrants to purchase up to 1,450,000 shares of our common stock for services rendered. We may issue 833,334 shares of our common stock to one of the Selling Stockholders as payment for services to be rendered to us. The common stock offered by this prospectus shall be adjusted to cover any additional securities as may become issuable to prevent dilution resulting from stock splits, stock dividends or similar transactions. The prices at which the Selling Stockholders may sell the shares will be determined by the prevailing market price for the shares or in negotiated transactions.See "Plan of Distribution" which begins on page 47. We will not receive any of the proceeds from the sale of any of the shares covered by this prospectus. However, we will generate proceeds in the event of a cash exercise of the warrants held by the Selling Stockholders. References in this prospectus to the "Company," "we," "our," and "us" refer to Soligenix, Inc. Our common stock is quoted on the Over-the-Counter Bulletin Board ("OTCBB") under the symbol "SNGX." On April 11, 2011, the last quoted sale price for our common stock as reported on the OTCBB was $0.20 per share. Brokers or dealers effecting transactions in these shares should confirm that the shares are registered under applicable state securities laws or that an exemption from registration is available. Investing in our common stock involves certain risks.See "Risk Factors" beginning on page 4 for a discussion of these risks. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Soligenix, Inc. 29 Emmons Drive, Suite C-10 Princeton, New Jersey 08540 (609) 538-8200 The date of this prospectus is , 2011 Table of Contents FORWARD-LOOKING STATEMENTS 1 PROSPECTUS SUMMARY 2 RISK FACTORS 4 BUSINESS 14 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION 29 DIRECTORS AND EXECUTIVE OFFICERS 36 EXECUTIVE COMPENSATION 39 SECURITY OWNERSHIP OF PRINCIPAL STOCKHOLDERS AND MANAGEMENT 43 SELLING STOCKHOLDERS 45 USE OF PROCEEDS 47 PLAN OF DISTRIBUTION 47 DESCRIPTION OF SECURITIES 49 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 51 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 52 EXPERTS 52 LEGAL MATTERS 53 AVAILABLE INFORMATION 53 INDEX TO FINANCIAL STATEMENTS
